Citation Nr: 1540340	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed for the removal of a dependent child.
 
2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right eye vision loss.
 
3.  Whether new and material evidence has been submitted to reopen a claim for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence had been submitted to reopen a claim for service connection carpal tunnel syndrome of the left hand.

5.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.

6.  Entitlement to an increased rating in excess of 30 percent for carpel tunnel syndrome of the right wrist.

7.  Entitlement to an increased rating in excess of 10 percent for tendonitis of the left knee.

8.  Entitlement to an effective date earlier than January 13, 2009 for the grant of service connection of left knee tendonitis.

9.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1978 to September 1978 and United States Air Force from May 1981 to June 1992, during the Gulf War Era.  He was also in the Reserves with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In an April 2013 rating decision, the RO increased the rating for CTS of the right wrist from 10 to 30 percent disabling, effective January 13, 2009.  Since the increase does not constitute a full grant of the benefits sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO also granted service connection for pain residual of linear surgical scars assigning a 10 percent rating effective January 13, 2009 and granted service connection for disfigurement residual of linear surgical scars assigning a noncompensable rating, effective January 13, 2009.

In April 2015, the Veteran had a Travel Board hearing before the undersigned Veterans' Law Judge.

The issues of whether to reopen the claims of service connection for right eye vision loss and carpal tunnel syndrome of the left hand; an increased rating in excess of 10 percent for a right knee disability; in excess of 30 percent for carpel tunnel syndrome of the right wrist; and in excess of 10 percent for tendonitis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to promulgation of a decision in this appeal, the Veteran withdrew his appeal of entitlement to increased rating in excess of 10 percent for tinnitus.

2.  Prior to promulgation of a decision in this appeal, the Veteran withdrew his appeal of entitlement to a compensable rating for hearing loss.

3.  Prior to promulgation of a decision in this appeal, the Veteran withdrew his appeal of whether new and material evidence has been submitted to reopen a claim for PTSD.

4.  A NOD was sent to the RO as to this decision.  That NOD was dated January 9, 2009, and was received at the RO on January 13, 2009.

5.  The Veteran filed a claim for service connection of a left knee disability on September 7, 2004, which the RO denied in a March 1, 2005 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated March 11, 2005.  He did not appeal.

6.  The Veteran filed a petition to reopen his claim for service connection for a left knee disability on September 18, 2006.  The RO denied the claim to reopen in a February 2007 rating decision.  The Veteran was notified of his appellate rights on February 12, 2007.  The Veteran did not appeal the decision and it became final.

7.  There were no pending, unadjudicated claim to reopen service connection for a left knee disability between February 12, 2007 and January 13, 2009.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Substantive Appeal concerning the claim of entitlement to an increased rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria are met for withdrawal of the Substantive Appeal concerning the claim of entitlement to a compensable rating for hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria are met for withdrawal of the Substantive Appeal concerning the claim of whether new and material evidence has been submitted to reopen a claim for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The Veteran's NOD, received on January 13, 2009, is timely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305(a) (2015).

5.  The criteria for an effective date prior to January 13, 2009 for the award of service connection for left knee tendonitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R. § 3.159 , amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.

The VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 438 F.3d 1311   (2007).  The earlier effective date claim, however, is a "downstream" issue arising out of the original service-connection claim.

The Veteran was provided a letter in February 2009 that satisfied all notice requirements of § 3.159 and defined by Dingess, Pelegrini, and Kent.  Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim).  Specifically, it covered what the evidence needed to show to establish his underlying entitlement to service connection and explained how VA determines a "downstream" disability rating and effective date when service connection is granted.

As here where his earlier effective date claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for a disability, and VA provided him the required notice concerning this underlying issue, and service connection was subsequently granted, the claim as it arose in its initial context has been proven and the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue including the effective date of the award.  VAOGCPREC 8-2003, (May 5, 2004).

The RO issued an additional VCAA notice letter in January 2010 concerning the "downstream" earlier-effective-date claim.  The provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  As the RO issued an SOC in June 2010, addressing the downstream claim for an earlier effective date, which included citations to the applicable statutes, regulations and a discussion of the reasons and bases for not assigning an earlier effective date, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding the duty to assist, resolution of the earlier effective date claim turns primarily on when he first filed his claim for service connection for this disability and the date of an official diagnosis of a left knee disability, which was the basis for the grant of service connection.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the earlier effective date claim was correctly identified, and the Veteran's testimony as to prove such claim was elicited at the hearing.  The duties under 38 C.F.R. § 3.103 have been met.


All necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of the claim may proceed without prejudicing the Veteran.

However, the issue of the timeliness of an NOD is a jurisdictional matter and is governed by the interpretation of law.  In such a case, VA's duty to assist and notify the Veteran is not applicable for that issue.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

II. Tinnitus, Hearing Loss, and PTSD

At his hearing before the Board in April 2015, the Veteran testified that he wanted to withdraw his claims of entitlement to an increased rating in excess of 10 percent for tinnitus and a compensable rating for hearing loss; and whether new and material evidence has been submitted to reopen a claim for PTSD.  [See Hearing Transcript pp. 2, 26-28].  The transcript of the hearing was reduced to writing.   See 38 C.F.R. § 20.204(b).  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action by the Board concerning these claims is necessary and the appeal of these claims is dismissed.  Id.

III. Whether a timely notice of disagreement (NOD) was filed for the removal of a dependent child.

The Veteran had two dependent children.  One child was removed when the child turned 18 years of age in January 2008 despite still completing her senior year of high school.  (See Hearing Transcript p. 30).  The Veteran would like payments for four months from February to June 2008 while she was still in high school.  (Id.).

The Veteran asserts that he was confused with exactly what actions he should take and was not able to receive assistance from the VA to answer queries or questions.  He feels that he made every attempt to comply with the law in a very confusing situation where he was receiving numerous statements and letters from the VA which produced a great deal of confusion in his mind and he thought that he had filed an NOD in a timely manner.  (See VA 646 Statement of Accredited Representative).  He had also stated that he had a representative who would have filed an NOD.  (See July 2009 Written Statement).

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The record is clear.  A March 2005 letter notified the Veteran that the VA was paying him for three dependents; and that, it was important for him to notify VA if there was a change in dependent status.  The letter told him, in part, the monthly amount and the date the entitlement was to be received for each dependent (i.e., until the child turned 18 years of age).  (See also June 18, 2007 notification).  The child was removed as a dependent on her eighteenth birthday, effective January 10, 2008.  The service officer filed an NOD received January 13, 2009 with a handwritten date of January 12, 2009 by the service officer (See Claims Form Transmittal).  The Veteran also submitted an NOD with a handwritten date of January 9, 2009; however, the date stamp is January 13, 2009.  The electronic claims file contains no other notices that the child was removed other than the previous notices sent, at which point the child was removed on her eighteenth birthday.  Therefore, the time period to appeal the RO's action started the date it occurred on January 10, 2008 (the date of actual removal of the dependent).  

Although at first glance it would appear the Veteran was untimely with filing an NOD by three days; it is deemed timely under 38 C.F.R. § 20.305(a) (the "mailbox rule" provision allowing a postmark date to be presumed to be five days prior to the date of receipt of the document by VA.).  As such, the Board considers the Veteran's NOD to be timely, and will proceed with consideration of his appeal.  However, this issue must be remanded for further development by the RO.

IV. Earlier Effective Date Claim

The Veteran initially submitted a claim for service connection for a left knee disability in September 7, 2004.  The Veteran filed a claim for service connection of a left knee disability on September 7, 2004, which the RO denied in a March 2005 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated March 11, 2005.  He did not appeal.

The Veteran filed a claim to reopen on September 18, 2006.  In a February 2007 rating decision, the RO denied the claim for service connection for a left knee disability finding that new and material evidence had not been submitted.  The Veteran was notified of this decision and of his appellate rights by letter dated February 12, 2007.  The Veteran did not appeal, and no new and material evidence was submitted within one year.  Therefore, the February 2007 rating decision became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. § 3.156(b).

The next correspondence received from the Veteran was his petition to reopen his claim for service connection for a left knee disability, on January 13, 2009.  The claim was reopened and service connection was granted for a left knee disability in an October 2009 rating decision, effective from January 13, 2009.  The Veteran contends that he should be awarded an effective date to September 2004, because that was when he submitted his original claim.  He essentially claims that the evidence of record shows that his left knee disability was likely present, albeit, not diagnosed at that time (i.e., related secondary to right knee/overcompensation).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q)(2).

Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule are when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE).  As the grant of service connection for the Veteran's left knee disability was not based on newly obtained service department records, the only basis for an effective date prior to January 13, 2009 would be a determination that a claim for this disability was previously submitted but not yet adjudicated, and/or that there was CUE in a prior decision in not granting service connection for the left knee disability.  The Veteran has not submitted a motion for CUE; therefore that issue is not before the Board.

The Board next turns to the issue of whether an earlier effective date is warranted based on the date of claim.  A claim is defined as any communication or action indicating intent to apply for one or more benefits under VA law.  See 38 C.F.R. § 3.155 (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Although the Veteran feels that the condition was known by the VA, and by his VA examiner, and that such knowledge should constitute an inferred claim, the Board disagrees.  The Veteran was not diagnosed with a left knee disability prior to when he filed his claim to reopen.  (See VA 646 Statement of Accredited Representative).

As noted above, once a previous decision has become final, the earliest effective date of service connection is the date of the petition to reopen rather than the date of the initial claim.  See U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Following the final February 2007 RO decision that denied service connection for a left knee disability, no correspondence was received from the Veteran until the receipt of his claim to reopen on January 13, 2009.  There is no evidence in the claims file, after the February 2007 rating decision, and prior to the Veteran's January 13, 2009 claim, which can reasonably be construed as a claim to reopen.  Thus, the effective date of January 13, 2009 is proper.

Accordingly, as the date of petition to reopen a claim for service connection for a left knee disability is January 13, 2009, this is the earliest date that may be assigned for the award of service connection.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

The claim of entitlement to an increased rating in excess of 10 percent for tinnitus is dismissed.

The claim of entitlement to a compensable rating for hearing loss is dismissed.

The claim of whether new and material evidence has been submitted to reopen a claim for PTSD is dismissed.

The Veteran's January 2009 NOD as to the January 10, 2008 removal of a dependent child was timely filed.

An effective date earlier than January 13, 2009 for the grant of service connection of left knee tendonitis is denied.


REMAND

At the hearing, the Veteran testified that he was on disability for all his disabilities.  (See Hearing Transcript p. 33).  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, remand is necessary to obtain the Veteran's SSA records.

The Veteran filed a Workers' Compensation claim.  (See June 1992 Veteran's Application for Compensation and Pension).  As these records are potentially relevant, these records must be associated with the claims file.

Further, a recent Supplemental Statement of the Case (SSOC) has not been issued despite numerous additional medical records and other evidence added to the claims file with no waiver of RO review.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Further, the Veteran had surgery on his left knee on September 9, 2009 after his VA examination in May 2009.  Thus, the Veteran should be scheduled for an examination to determine the current severity of his knee disabilities.

The record reflects that the Veteran was in the Reserves.  He enlisted in the National Guard in 1978 and continued in the National Guard Reserves until May, 1981.  (See November 18, 2004 Written Letter to Veteran).  (See May 2009 VA examination).  The RO should determine the dates of ACDUTRA and INACDUTRA.

With regard to the issue of removal of a dependent child, the Board finds that the Veteran's NOD was timely.  Therefore, a statement of the case (SOC) as to this claim must be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, any recent VA treatment records should be obtained.  Also, any private treatment records not associated with the claims file should be obtained.  The claims file reflects that that the Veteran had seen a primary care physician by the name of Dr. Berry Baker at Colville, Washington.  These treatment records are not associated with the claims file.  (See April 2004 Medical Records from Hi Young Lee).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated since March 2015.

2.  Ask the Veteran to identify all private medical care providers that have treated him for right eye vision loss; CTS of the left hand; a right knee disability; CTS of the right wrist; and tendonitis of the left knee, including any records from Dr. Berry Baker at Colville, Washington.  Obtain all records that he adequately identifies.

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.

4.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

5.  Contact the National Personnel Records Center and/or any other appropriate source to verify all of the Veteran's periods of ACDUTRA and INACDUTRA, including, but not limited to, the year 1978 and 1981.

6.  Then, the Veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The Veteran's claims file should be made available to the examiner.

The examiner should opine to the following:

(a) What are the ranges of motion?  The examiner should conduct range of motion testing expressed in degrees and note if, accompanied by pain.

(b) Is there impairment of the tibia and fibula characterized by malunion with "moderate" or "marked" knee disability?

(c) Is there dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint?

(d) Is there ankylosis? If so, favorable or unfavorable?

(e) Is there "slight," "moderate," or "severe" recurrent subluxation or lateral instability of the knee?

In this regard, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should address specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

7.  Next, review the claims folder and make a determination as to whether any other VA examinations are warranted in accordance with 38 C.F.R. § 3.159(c)(4).  If so, schedule the Veteran for an appropriate VA examination.

8.  Provide the Veteran with a SOC regarding the issue of whether removal of dependent (who turned 18 years of age, but was still in high school) at that time in association with VA dependent compensation was proper.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

9.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


